Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on December 21, 2020. Claims 1-18 are pending. 

Response to Arguments
Applicant’s arguments filed on December 21, 2020 have been considered but are moot in the view of new ground of rejection.

Regarding Double Patenting Rejection Applicant acknowledge that the Terminal Disclaimer has been filed but no Terminal disclaimer has been found in the application record. Therefore, the double patent rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10296617.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 10296617. The claim merely omits/add certain limitations. Even though the claims omit/add some limitations, that does not change the scope of the invention and would perform same functionality.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (Pub. No. : US 20080208844 A1) in the view of Neels et al. (Pub. No. : US 20140074817 A1) and Chi et al. (Pub. No. : US 20090089312 A1)

As to claim 1 Jenkins teaches a computer-implemented method, comprising: 
receiving a particular search template to be used for a computer-implemented search of digitally stored data using an object-centric data model (paragraphs [0043], [0058], [0022]: FIG. 6 illustrates an example initial industry profile search template interface 600 provided to the GUI 110 of client 105 at step 212 wherein the plurality of industry profiles 145 are stored within or as a relational database 140 of fig. 1. Note that the database 140 represents object-centric data model since each industry profile 145 represents information objects such as name, gender, age, and geographic location, artists or musicians, songwriters, record label representatives, artist management representatives, talent buyer representatives, and music fans or consumers, as well as other individuals or entities, etc.), the particular search template specifying one or more object types of the data model that are within a scope of the search and at least one search field related to at least one corresponding object type (see fig. 6 and paragraph [0043]: In the present illustration, the initial industry profile search template interface 600 associated with an artist search includes the following search criteria: the artist's music genre 605, the artist's gender 610, 
based on the particular search template, generating a user interface for an electronic visual display, the user interface including the at least one search field, wherein the search is scoped based on the at least one corresponding object type for the at least one search filed (Fig. 6 and paragraphs [0041]-[0043]: the initial user search page 1000 may present a number of search options and types to the member or user accessing the entertainment platform 130. Once a particular industry profile search type has been selected, at step 212 the client 105 can present an initial industry profile search template associated with the selected industry profile search type at GUI 110);
in response to receiving a request to perform the search through the user interface, retrieving one or more first data objects from the data based on causing the search to be executed by computer against the body of data, the one or more first data objects being within the scope of the search (paragraph [0047]: FIG. 7 illustrates an example search results interface 700 presenting the initial set of search results at the GUI 110 wherein the search results interface 700 may display a subset of the information stored within the industry profile 145 of each profile included within the initial set of search results).
Jenkins does not explicitly disclose but Neels teaches the data model defining data objects and properties of the data objects comprising in hierarchies (paragraphs [0045]: A data model may be composed of a hierarchical data model objects wherein the data model may be logically represented as a hierarchical tree data structure and that a data model may be implemented using a variety of well-known programming methods that may include indexes, lookup tables, linked-lists, arrays, hash tables, map tables, graphs, trees, or the like).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jenkins by adding above limitation as taught by Neels to provide a flexible and scalable repository that can be used to maintain and provide a variety of types of information to a variety of different applications. 
Jenkins and Neels do not explicitly disclose but Chi teaches one or more second data objects that are outside the scope of the search based on one or more relationships, defined in the data model, between the one or more first data objects (fig. 4&5, paragraph [0049]: search results page contains a list of related searches);
Providing, in the user interface, the one or more first data objects and the one or more second data objects ((fig. 4&5, paragraphs [0044]-[0049]: In response to a user query, a search engine returns a search results page including one or more matching (first data objects) and relevant search results (second data objects) to the user 504).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jenkins Neels by adding above limitation as taught by Chi to provide the relevant data seamlessly and efficiently in the context of a search results page (see Chi, paragraph [0006]).

As to claim 2 Jenkins together with Neels and Chi teaches a method of claim 1. Jenkins teaches each search field of the at least one search field corresponding to a respective property type, defined in the object-centric data model, that is associated with the one or more hierarchical object types (paragraph [0043]: genre 605, gender 610, age range 615, songwriter 620, geographic region 625, etc.). 

As to claim 3 Jenkins together with Neels and Chi teaches a method of claim 1. Jenkins teaches the at least one search field includes one or more search fields that accept input from an interactive map (paragraph [0043]: geographic region 625). 

As to claim 4 Jenkins together with Neels and Chi teaches a method of claim 1. Jenkins teaches the particular search template restricts the search to a user-specified geographical region (paragraphs [0018], [0043]: fans searching for new artists in a specific geographical location). 

As to claim 5 Jenkins together with Neels and Chi teaches a method of claim 1. Jenkins teaches a particular property type associated with the one or more hierarchical object types corresponds to two or more disjunctive search fields in the at least one search field (paragraph [0060]: new layer of search criteria). 

As to claim 6 Jenkins together with Neels and Chi teaches a method of claim 1. Jenkins teaches the one or more hierarchical object types include two or more disjunctive object types (paragraph [0062]: Layered searches may continue either until the member or user receives a satisfactory set of responsive industry profiles or until no additional search criteria remain to be defined). 

As to claim 7 Jenkins together with Neels and Chi teaches a method of claim 1. Jenkins teaches the particular search template is one of a plurality of search templates (Fig. 10 and paragraph [0041]: choose search type). 

As to claim 8 Jenkins together with Neels and Chi teaches a method of claim 1. Jenkins teaches the particular search template specifies the scope of the search (see fig. 6).. 

As to claim 9 Jenkins together with Neels and Chi teaches a method of claim 1. Jenkins teaches comprising providing the user interface to the electronic visual display subsequent to generating the user interface (paragraph [0043]: FIG. 6 illustrates an example initial industry profile search template interface 600 provided to the GUI 110 of client 105 at step 212).

	As to claims 10-18, they have similar limitations as of claims 1-9 above. Hence, they are rejected under the same rational as of claims 1-9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169